EXHIBIT 10.10

 

Autoliv

Supplementary Agreement to the Employment Agreement (Agreement December 12,
2002) for XX (the Employee)

The following Supplementary Agreement has been drawn up between Autoliv Inc,
hereinafter called the Company, and the Employee. The Supplementary Agreement
has been drawn up in respect of the Employee's early retirement pension
benefits, hereinafter called Early Retirement Pension.


1.

The Employee has attained the age of retirement specified under the national
Swedish ITP plan (supplementary pension for salaried employees in industry and
commerce), hereinafter called the ordinary age of retirement.

  2.

The Employee is ensured of the right to terminate his services and retire, at
his won request, or on the instructions of the Company, as of and including the
month when the Employee attains the age of 60.

A mutual period of notification of six months shall be observed. It shall not be
a requirement on either party to state any reason.

  3.

Early Retirement Pension benefits will be paid as of, and including, the month
when the Employee attains the age of 60 and up to, and including, the month
immediately before ordinary age of retirement in an amount equivalent to 70
(seventy) percent of the current full time basic salary at the time of Early
retirement.

Early Retirement Pension benefits will be paid on a monthly basis in arrears.

  4.

Early Retirement Pension benefits will be paid by the Company in the form of
direct pension. In order to secure this pension undertaking, provided that the
Employee is still a member of the Group's management team, the Company will
purchase an endowment policy, to be owned by the Company, with the Employee as
insured. The Company undertakes to pay the monthly premiums up to, and
including, the month before the Employee attains the age of 60, however, only as
long as the Employee remains a member of the Group management team. Otherwise
the premium payments will case in the month after the month when the Employee
ceased to be a member of the Group's executive team.

Each month, commencing 1 January 2003, and when full time employment is in
force, Early retirement is earned in accordance with the methodology of
technical bases applied for insurance purposes.

The policy will be pledged to the benefit of the Employee. The Company shall
have a duty to inform the insurance company in regard to the pledging of the
policy that has been purchased.

  5.

When payment of Early retirement benefits has commenced, the pension amount
shall be increased each year in accordance with the terms of the insurance
company's bonus policy.

  6.

Coordination shall be observed in respect of corresponding undertakings from
earlier and/or current employees. The Employee shall have a duty to inform the
Company with regard to the size of such undertakings (paid-up policies) that
have been earned from former employers.

  7.

During the period of Early retirement, the Employee may not without the prior
consent of the Company engage in assignments and undertakings in competitive
operations.

  8.

During the period of payment, the amount of the Early retirement benefits shall,
where applicable, be reduced by the amount of payments, made simultaneously, in
the form of:

  -

sickness benefits, disability pension or temporary disability pension in
accordance with the provisions of the National Insurance Act

    -

sickness benefits, life annuity in accordance with the provisions of employer's
liability insurance

    -

disability pension in accordance with the ITP plan, including any other
compensation from health insurance purchased by the Company, or

    -

on grounds of statutory compensation requirements.

 

 

Calculations in respect of coordination of the size of deductions shall be
performed in accordance with the general insurance terms and rules otherwise
established by SPP.

  9.

If the Employee is no longer a member of the Group's executive team, but his
employment with the company is still in force, the Employee shall have the right
to Early retirement based on the paid-up value of the policy at such point in
time.

The paid-up value of such policy shall be adjusted upwards annually in
accordance with SPP's supplementary pension up to the date for payment of Early
retirement.

  10.

In the event that employment at the Company ceases on grounds of notice of
termination or dismissal before the age of 60, then Early retirement shall be
based on the paid-up value of the policy at such point in time.

The paid-up value of such policy shall be shall be adjusted upwards annually in
accordance with SPP's supplementary pension up to the date for payment of Early
retirement.

  11.

In the event that the Employee suffers disablement, fully or partially, and
thereby receives sickness benefits, disability pension or temporary disability
pension in accordance with the provisions of the National Insurance Act, then
Early Retirement Pension will nonetheless be earned in full in accordance with
the terms of this Agreement.

  12.

Provided that the Employee is still a member of the Group's executive team, the
Company shall undertake, in connection with early retirement, either through SPP
or in some other manner, to ensure that the Employee shall receive the same
pension benefits after attainment of ordinary age of retirement, or at death
before such date, as if the Employee has remained in the services of the Company
up to the ordinary age of retirement with unchanged pension-bearing salary.

  13.

With regard to matters that are not specifically regulated by the terms of this
Agreement, the insurance company's terms and conditions as well as insurance
documentation in its pertinent parts, shall apply.

  14.

Employer's contribution tax, or similar taxes or fees for which the Company may
become liable in connection with pension payments, shall be paid by the Company.

  15.

The Company states as a condition for any new owner (direct or indirect, through
purchase, merger, consolidation or any other manner) of the entire, or major
parts of the Company's business operations and/or assets, to assume and uphold
the conditions of this Supplementary Agreement in the same manner and to the
same extent as the Company would have done if no new owner was found. Negligence
on the part of the Company to obtain such an undertaking or agreement from a new
owner prior to such transfer coming into force, shall be equivalent to breach of
contract, whereby the Employee shall have the right compensation from the
Company in an equivalent amount, and on the same terms, to which the Employee
would otherwise have had the right in accordance with the terms and conditions
of this Supplementary Agreement.

  16.

The terms and conditions of this Supplementary Agreement have been drawn up in
accordance with the rules governing the national pension plan, pension terms
under the terms of collective agreements, taxation laws, etc, which were known
at the time when this Supplementary Agreement was signed. If circumstances
change to any great degree, the Company has the right and the obligation to
adjust the terms and conditions of this Agreement, however, with due
consideration of the underlying objective of this Supplementary Agreement.


This Agreement replaces the supplementary agreement dated 14 December 1999 in
respect of early retirement.

Dated: 12 December 2002

Signed:
Autoliv Inc            xx